Citation Nr: 1746148	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  17-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left hand disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel







INTRODUCTION

The Veteran served on active duty October 1959 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue certified to the Board was entitlement to service connection for tenosynovitis of the left hand.  However, upon review of the record, the Board finds that the evidence relevant to the appeal pertains to the left hand and to the left finger.  Therefore, the Board has broadened the issue as reflected on the title page. 

A motion to advance on docket has been raised by the Veteran's representative due to the Veteran's age and serious illness.  See Motion to Advance on Docket dated September 2017.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left finger disability, diagnosed as status post open debridement/repair of volar plate injury left middle phalanx index finger, was incurred in military service.




CONCLUSION OF LAW

The criteria for service connection for status post open debridement/repair of volar plate injury left middle phalanx index finger have been met. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2017). 
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

As the Board's decision to grant the claim of entitlement to service connection for a left middle finger is a full grant of the benefit sought on appeal, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA and the pertinent implementing regulation is necessary.  

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Analysis

The Veteran's service treatment records reveal treatment for hyperextension of the left index finger with volar laceration and fracture of the base of the middle phalanx in December 1959.  The finger was sutured and immobilized in a splint.  The Veteran's separation examination was negative for any complaint, treatment, or diagnosis associated with the left hand.

Post-service treatment notes show evaluation of suspected flexor tenosynovitis and carpal tunnel syndrome.  A March 2016 nerve conduction study revealed neuropathy of the median nerve at the left wrist and the ulnar nerve at the left elbow, and a June 2016 private treatment record notes a diagnosis of carpal tunnel syndrome.  The November 2015 VA examiner diagnosed flexor tenosynovitis on the left, affecting the index, long, and ring fingers.  A January 2016 evaluation by Dr. MK states that the Veteran has status post open debridement/repair of volar plate injury left middle phalanx index finger.   

Dr. MK opines that the Veteran's chronic left hand disability was caused by the in-service injury.  However, Dr. MK only diagnosed a disability of the left index finger and does not discuss to what hand disability he is referring.  He also does not address either the Veteran's history of tenosynovitis or carpal tunnel syndrome.  

A March 2016 submission by Dr. TB indicates that he had been the Veteran's primary care physician for 10 years and that he had referred the Veteran to specialists and physical therapists for his finger.  He then states that the Veteran retains a significant degree of decreased function in the left index finger.  He further supported his contention by noting that the Veteran informed him of the injury to his left index finger many years ago and described the injury as happening while the Veteran was on active duty. 

In contrast, the November 2015 VA examiner opines that the Veteran's current hand disability is less likely as not caused by or a result of military service.  The examiner indicated careful review of the claims file and cited to specific treatment notes, finding that there was no documentation to suggest that the in-service injury failed to respond to conservative therapy or became a chronic limiting disorder or that there is a causal relationship between the laceration/fracture in 1959 and the current left hand disability.

In light of the above, the Board determines that service connection is warranted for the Veteran's left finger disability, diagnosed as status post open debridement/repair of volar plate injury left middle phalanx index finger.  Dr. TB has indicated that the Veteran has dysfunction of the left middle finger as a result of the in-service injury.  Therefore, the Board determines that service connection is warranted for the left finger disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for status post open debridement/repair of volar plate injury left middle phalanx index finger is warranted.


ORDER

Entitlement to service connection for status post open debridement/repair of volar plate injury left middle phalanx index finger is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


